DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 06/30/2022.  Claims 1–20 are canceled. Claims 21-40 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 21, 28 and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method for generating a scenic route and a safe parking location comprising: identifying…, analyzing…, analyzing…, analyzing…, identifying…, selecting… as recited in independent claims 21, 28 and 35.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the one or more processors”. That is, other than reciting “by the one or more processors” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the one or more processors” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a processor does not take the claim limitations out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes)
The claim recites additional elements of receiving a user request and presenting navigation directions to one or more users. The receiving step is recited at a high level of generality (i.e. as a general means of data input), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The presenting step is also recited at a high level of generality (i.e. as a general means of displaying the result), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving, presenting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the receiving and presenting steps are all conventional data input and presenting methods, and the specification does not provide any indication that the receiving/presenting is anything other than a conventional input/output device used in a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 22-27, 29-34 and 36-40 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 21-40 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “scenic points” and “point of interest (POI)”. It is not clear what a “scenic point” is, and how a “scenic point” is different from a “point of interest (POI)”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The “scenic point” is interpreted as any POI by the examiner for the purpose of examination. 
Claims 28 and 35 recite similar languages as claim 21 and are rejected for similar reasons above.
Claims 22-27, 29-34 and 36-40 are rejected by virtue of the dependency on previously rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 24-28, 31-35 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (“GPSView: A Scenic Driving Route Planner”, ACM Transaction on Multimedia Computing, Communications and Applications, Vol 9 (2013), hereinafter Zheng) in view of Kreig (US20210123749, hereinafter Kreig). 
As to claims 21, 28 and 35, Zheng teaches a computer-implemented method, a computer system and a tangible, non-transitory computer readable medium storing executable instructions for generating a scenic route and a safe parking location proximate a scenic point, comprising: 
receiving, by one or more processors, a user request for navigation directions from an origin location to a destination location, wherein the user request includes an indication of a user preference for a scenic route (see at least Zheng, Fig. 3 for inputting starting point and destination and output scenic route); 
identifying, by the one or more processors, based at least in part upon map data, a plurality of routes between the origin location and the destination location (see at least Zheng, Fig. 3 for driving route planning with optimizing distance and sightseeing factors; also see page 6, lines 10-13, computing driving route that optimizes both sightseeing experience and distance); 
analyzing, by the one or more processors, historical telemetry data and point of interest (POI) data associated with one or more route segments of the plurality of routes between the origin location and the destination location to identify one or more scenic points along each route segment of the one or more route segments, including (see at least Zheng, page 10, section 4.2, planning scenic routes for motorist to have good sightseeing experience based on discovered scenic roadways; page 6-8, section 4.1 for selecting tourist photos and discovering roadside POIs for building scenic roadway models), 
analyzing the POI data to identify one or more POI indications corresponding to one or more POIs along each route segment of the one or more route segments (see at least Zheng, page 7, section 4.1.2 discovering roadside POI), and 
identifying the one or more scenic points being associated with one or more stopping points that are greater than a threshold distance from one POI of the one or more POIs (see at least Zheng, page 7, clustering on GPS-tagged photos to discover roadside POIs, the distance between different clusters need to be greater than a threshold distance; also see page 9, section 4.1.4 for each POI along road way, the edge, i.e. distance between POIs, is above a threshold); 
	selecting, by the one or more processors, one route of the plurality of routes between the origin location and the destination location based at least in part upon the one or more scenic points (see at least Zheng, page 10, section 4.2 for planning scenic driving route based on POIs); 
presenting, by the one or more processors, navigation directions for the selected one route from the origin location to the destination location (see at least Zheng, Fig. 11 for presenting navigation directions for the selected scenic route).
Zheng does not teach analyzing the historical telemetry data including historical location data and historical motion data to identify one or more stopping points corresponding to one or more locations along each route segment of the one or more route segments where one or more vehicles has historically stopped for a time period greater than a predetermined threshold time period.
	However, in the same field of endeavor, Kreig teaches obtaining and using a variety of telematics data to classify trips taken by a vehicle, the timing and location of stop made by the vehicle during one or more trips can be used to classify the trip, machine classifiers can classify trips based on analyzing historical trips (see at least Kreig, Abstract). Kreig further teaches telematics data including speed data, braking data, heading data, geographic data et al, i.e. location and motion data (see at least Kreig para 0028), and an intermediate stop is identified when a vehicle has been moving and stops at a location for at least intermediate threshold period time (see at least Kreig para 0030).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the computer-implemented method, the computer system and the tangible, non-transitory computer readable medium disclosed by Zheng to include analyzing the historical telemetry data including historical location data and historical motion data to identify one or more stopping points corresponding to one or more locations along each route segment of the one or more route segments where one or more vehicles has historically stopped for a time period greater than a predetermined threshold time period as disclosed by Kreig to accumulate preference information regarding a place along a route that people might be interested in.
As to claims 24, 31 and 38, Zheng in view of Kreig teaches the computer-implemented method, the computer system and the tangible, non-transitory computer readable medium of claims 21, 28 and 35, wherein the one or more scenic points further includes a scenic point associated with a scenic POI, wherein the scenic POI includes one of a national park, a state park, a lake, a river, and a body of water (see at least Zheng, page 12, Fig. 6 for scenic POI that is a body of water, also see page 14, line 4 for “ocean view”).
As to claims 25, 32 and 39, Zheng in view of Kreig teaches the computer-implemented method, the computer system and the tangible, non-transitory computer readable medium of claims 21, 28 and 35, wherein the one or more scenic points further includes a scenic point associated with a location tagged in one or more photos posted to social media (see at least Zheng, page 6, 4th full paragraph, GPS-tagged photos used in the scenic roadway mining, also see page 7, definition 2).
As to claim 26 and 33, Zheng in view of Kreig teaches the computer-implemented method and system of claims 25 and 28, wherein the scenic point is associated with a location tagged in a number of photos posted to social media above a threshold number (see at least Zheng, page 4, section 2, media-sharing services such as Flicker leading to community contributed photos available on the internet, and some knowledge and patterns can be extracted from photos; page 4, 4-5th full paragraph, photos related to scenic sights; page 7, number of photos above the minimum number of photos to form a cluster for POI identification).
As to claims 27, 34 and 40, Zheng in view of Kreig teaches the computer-implemented method, the computer system and the tangible, non-transitory computer readable medium of claims 25, 28 and 35, wherein the scenic point is a point associated with a location tagged a photo posted to social media associated with a level of user interaction that exceeds a threshold level (see at least Zheng, page 7, section 4.1.2 for number of photo uploader must be larger than a predetermined threshold).
Claims 22, 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Kreig as applied to claims 21, 28 and 35, and further in view of Whitham (US20030009281, hereinafter Whitham).
As to claims 22, 29 and 36, Zheng in view of Kreig teaches the computer-implemented method, the computer system and the tangible, non-transitory computer readable medium of claims 21, 28 and 35.
 Zheng modified by Kreig does not teach prompting, by the one or more processors, a user who stops at a scenic point to rate the scenic point.
However, in the same field of endeavor, Whitham teaches the user is asked to rate various types of point of interests (see at least para 0045).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the computer-implemented method disclosed by Zheng and modified by Kreig to include prompting, by the one or more processors, a user who stops at a scenic point to rate the scenic point as disclosed by Whitham to help select points of interests which may be of most interest to the user (Whitham, para 0045).
Claims 23, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Kreig as applied to claims 21, 28 and 35, further in view of Griffith (US20180281858, hereinafter Griffith), and furthest in view of Whitham.
As to claims 23, 30 and 37, Zheng in view of Kreig teaches the computer-implemented method, the computer system and the tangible, non-transitory computer readable medium of claims 21, 28 and 35.
Zeng modified by Kreig does not teach analyzing, by the one or more processors, a plurality of parking locations proximate each scenic point of one or more selected scenic points along the selected one route to determine a safe parking location from the plurality of parking locations for each scenic point of the one or more selected scenic points, the safe parking location having a lower risk of damage to a vehicle than other parking locations of the plurality of parking locations.
However, in the same field of endeavor, Griffith teaches identifying the best parking location (see at least Griffith, para 0005 and 0027), guiding the vehicle to approach the parking spot (see at least para 0028) and a processor (see at least para 0031).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the computer-implemented method, the computer system and the tangible, non-transitory computer readable medium disclosed by Zheng and modified by Kraig to include analyzing, by the one or more processors, a plurality of parking locations proximate each scenic point of one or more selected scenic points along the selected one route to determine a safe parking location from the plurality of parking locations for each scenic point of the one or more selected scenic points, the safe parking location having a lower risk of damage to a vehicle than other parking locations of the plurality of parking locations as disclosed by Griffith to identify the best parking position for a vehicle (Griffith, para 0001).
Zheng modified by Kreig and Griffith does not teach prompting, by the one or more processors, a user who stops at a parking location to rate the safety of the parking location.
However, in the same field of endeavor, Whitham teaches prompting, by the one or more processors, a user who stops at a parking location to rate the safety of the parking location (see at least Whitham para 0045).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the computer-implemented method disclosed by Zheng and modified by Kraig and Griffith to include prompting, by the one or more processors, a user who stops at a parking location to rate the safety of the parking location as disclosed by Whitham to help select points of interests which may be of most interest to the user (Whitham, para 0045).
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667